ORDER

PER CURIAM.
Appellant, Vera Hauptfeld, appeals the judgment of the Circuit Court of the County of St. Louis denying her petition for set off or, in the alternative, to declare a judgment lien on the marital residence released.1 We affirm.
We have reviewed the brief of appellant and the legal file and find the decision of the trial court was supported by substantial evidence, was not against the weight of the evidence, and no error of law appears. As no jurisprudential purpose would be served by a formal opinion, we affirm the judgment of the trial court pursuant to Rule 84.16(b).

. It is clear on the face of the quit claim deed signed by respondent that he released any and all liens he held against the property by virtue of the original dissolution decree, leaving only a judgment of $45,000 in his favor. A court order was not required to extinguish the lien in light of the explicit release, and thus the trial court’s denial of appellant's request was not error.